            Case 4:20-cv-01094-BRW Document 70 Filed 09/21/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

ASHLEE WHITE
DREQUAN MACON                                                                      PLAINTIFFS

VS.                                    4:20-CV-01094-BRW

JIM DAVIS, et al.                                                               DEFENDANTS

                                             ORDER

          Plaintiffs’ motion for summary judgment (Doc. No. 48) is DENIED without prejudice as

premature — the case is just starting. Plaintiffs are reminded that they must follow the Federal

Rules of Civil Procedure and the directions of this Court, including the dates set within the

scheduling order. Plaintiffs are encouraged to work with Defense counsel to meet the Court’s

deadlines. Should a deadline need to be extended, the Court will entertain such motions made in

compliance with the local rules.

          Plaintiff’s motion to file a Second Amended Complaint (Doc. No. 66) is GRANTED, since

the Court should “freely give leave when justice so requires.”1 However, at some point leave will

likely be denied.

          Defendant’s Motion to Dismiss (Doc. No. 44) is DENIED AS MOOT.

          The Clerk is directed to file the Second Amended Complaint, attached to the motion as an

exhibit, and substitute the parties as set out in the motion and Second Amended Complaint.

          IT IS SO ORDERED this 21st day of September, 2021.



                                                           Billy Roy Wilson_________________
                                                           UNITED STATES DISTRICT JUDGE




1
    FED. R. CIV. P. 15(a)(2).
